                                           Case 5:16-cv-05846-BLF Document 96 Filed 04/16/19 Page 1 of 3




                                   1

                                   2

                                   3

                                   4

                                   5                                 UNITED STATES DISTRICT COURT

                                   6                             NORTHERN DISTRICT OF CALIFORNIA

                                   7                                          SAN JOSE DIVISION

                                   8

                                   9     NIKI-ALEXANDER SHETTY,                              Case No. 16-cv-05846-BLF
                                  10                    Plaintiff,
                                                                                             ORDER GRANTING PLAINTIFF’S
                                  11              v.                                         MOTION TO ENLARGE TIME TO
                                                                                             FILE AN AMENDED PLEADING; AND
                                  12     THE BANK OF NEW YORK MELLON, et                     CORRECTING PLAINTIFF’S
Northern District of California
 United States District Court




                                         al.,                                                MISCHARACTERIZATION OF THE
                                  13                                                         COURT’S ORDER FILED MARCH 25,
                                                        Defendants.                          2019
                                  14
                                                                                             [Re: ECF 95]
                                  15

                                  16

                                  17

                                  18          On March 25, 2019, the Court issued an order dismissing Plaintiff’s second amended

                                  19   complaint (“SAC”) with leave to amend in part and without leave to amend in part. See Order

                                  20   Adopting Report and Recommendation in Part, ECF 94. As to Defendant America’s Wholesale

                                  21   Lender, the Court dismissed all claims without prejudice for failure to effect service of process.

                                  22   Id. at 10. As to Defendants The Bank of New York Mellon, Bayview Loan Servicing, LLC, and

                                  23   Klinedinst PC, the Court ordered that “Claims 1, 2, 3, 5, 6, and 7 of the SAC are DISMISSED

                                  24   WITHOUT LEAVE TO AMEND, and Claim 4 of the SAC is DISMISSED WITH LEAVE TO

                                  25   AMEND.” Id. at 10-11. The court also granted Plaintiff’s request for leave to amend to add a new

                                  26   defendant, Bank of America, but only as to Claim 4 for quiet title, which was the only claim as to

                                  27   which amendment was permitted with respect to Defendants The Bank of New York Mellon, Bayview

                                  28   Loan Servicing, LLC, and Klinedinst PC. Id. at 11.
                                           Case 5:16-cv-05846-BLF Document 96 Filed 04/16/19 Page 2 of 3




                                   1           In summary, the Court dismissed all of Plaintiff’s claims without leave to amend, except that

                                   2   amendment was permitted to reassert Claim 4 for quiet title against Defendants The Bank of New

                                   3   York Mellon, Bayview Loan Servicing, LLC, and Klinedinst PC, and to assert Claim 4 for quiet title

                                   4   against new Defendant Bank of America. Id. at 10-11. Plaintiff was granted until April 15, 2019 to

                                   5   file a third amended complaint limited to a claim for quiet title against The Bank of New York Mellon,

                                   6   Bayview Loan Servicing, LLC, Klinedinst PC, and Bank of America. Id.

                                   7           On April 15, 2019, Plaintiff filed a motion to enlarge time to file an amended pleading,

                                   8   seeking a three-week extension of his filing deadline. See Ex Parte Motion to Enlarge Time by

                                   9   Three Weeks, ECF 95. The motion is accompanied by a declaration of Plaintiff’s counsel, who

                                  10   states that the decision whether to file an amended pleading is difficult because “given the

                                  11   dismissal of the existing Defendants it is problematical whether a quiet title claim can be

                                  12   supported with one Defendant.” Gary Dubin Decl. ¶ 3, ECF 95-1. Counsel mischaracterizes the
Northern District of California
 United States District Court




                                  13   Court’s order as permitting Plaintiff to amend “only as to a proposed new Defendant, the Bank of

                                  14   America, and only as to Plaintiff’s Count 4 Claim regarding quiet title.” Id. ¶ 2. Based on that

                                  15   mischaracterization of the Court’s order, Counsel states that Defendants The Bank of New York

                                  16   Mellon, Bayview Loan Servicing, LLC, and Klinedinst PC cannot be prejudiced by the requested

                                  17   extension of Plaintiff’s filing deadline, since those parties “have already been dismissed by this

                                  18   Court’s March 25, 2019 Order.” Id. ¶ 6.

                                  19           As discussed above, the Court expressly granted leave to amend the quiet title claim both

                                  20   as to existing Defendants The Bank of New York Mellon, Bayview Loan Servicing, LLC, and

                                  21   Klinedinst PC, and as to new Defendant Bank of America. Accordingly, the “difficulty”

                                  22   identified by counsel – asserting a quiet title claim against only one defendant – does not exist.

                                  23   The Court nonetheless GRANTS Plaintiff’s motion for a three-week extension of the deadline to

                                  24   file an amended pleading. Plaintiff shall file any third amended complaint on or before May 6,

                                  25   2019.

                                  26           If Plaintiff elects not to amend, but to allow the Court’s Order Adopting Report and

                                  27   Recommendation in Part to ripen into a final, appealable order, he shall file a notice of such intent

                                  28   on or before May 6, 2019. Failure either to amend or to file a notice of intent not to amend will
                                                                                          2
                                          Case 5:16-cv-05846-BLF Document 96 Filed 04/16/19 Page 3 of 3




                                   1   result in dismissal of the case under Federal Rule of Civil Procedure 41(b) for failure to comply

                                   2   with a court order. See Edwards v. Marin Park, Inc., 356 F.3d 1058, 1065 (9th Cir. 2004).

                                   3          IT IS SO ORDERED.

                                   4

                                   5   Dated: April 16, 2019

                                   6                                                   ______________________________________
                                                                                       BETH LABSON FREEMAN
                                   7                                                   United States District Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        3
